                      Case 3:16-md-02741-VC Document 8046 Filed 12/02/19 Page 1 of 3




                                                    UNITED STATES JUDICIAL PANEL
                                                                 on
                                                     MULTIDISTRICT LITIGATION



            IN RE: ROUNDUP PRODUCTS LIABILITY
            LITIGATION                                                                               MDL No. 2741



                                                       (SEE ATTACHED SCHEDULE)



                                              CONDITIONAL TRANSFER ORDER (CTO −169)



            On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
            the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
            28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 2,054 additional
            action(s) have been transferred to the Northern District of California. With the consent of that court,
            all such actions have been assigned to the Honorable Vince Chhabria.

            It appears that the action(s) on this conditional transfer order involve questions of fact that are
            common to the actions previously transferred to the Northern District of California and assigned to
            Judge Chhabria.

            Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
            Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
            Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
            consent of that court, assigned to the Honorable Vince Chhabria.

            This order does not become effective until it is filed in the Office of the Clerk of the United States
            District Court for the Northern District of California. The transmittal of this order to said Clerk shall
            be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
            Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                    FOR THE PANEL:


                                              Dec 02, 2019
      I hereby certify that the annexed
    instrument is a true and correct copy                           John W. Nichols
      of the original on file in my office.
                                                                    Clerk of the Panel
ATTEST:
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date:   December 2, 2019
    Case 3:16-md-02741-VC Document 8046 Filed 12/02/19 Page 2 of 3




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                                 MDL No. 2741



                  SCHEDULE CTO−169 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.     CASE CAPTION


CALIFORNIA EASTERN

  CAE       1       19−01524     Lopez et al v. Monsanto Company

COLORADO

  CO        1       19−03131     Gauthier v. Monsanto Company, Inc. et al

FLORIDA MIDDLE

  FLM       2       19−00826     Fazio v. Monsanto Company et al Opposed 11/22/19
  FLM       6       19−02152     Engilis, Jr. et al v. Monsanto Company

GEORGIA NORTHERN

 GAN        1       19−04875     Kneller et al v. Monsanto Company et al
 GAN        1       19−04876     Lanza et al v. Monsanto Company et al
 GAN        1       19−04877     Burns v. Monsanto Company et al

ILLINOIS NORTHERN

  ILN       1       19−06779     Martin v. Monsanto Company, Inc.

LOUISIANA EASTERN

  LAE       2       19−13594     D'Aunoy v. Monsanto Company et al   Opposed 11/27/19


NEBRASKA

  NE        8       19−00497     Brohimer v. Monsanto Company

OHIO SOUTHERN

  OHS       1       19−00844     McVey v. Monsanto Company

TENNESSEE EASTERN
   Case 3:16-md-02741-VC Document 8046 Filed 12/02/19 Page 3 of 3

  TNE      3      19−00431      Parrott v. Monsanto Company

TEXAS EASTERN

  TXE      6      19−00463      Blakeney v. Monsanto Company

UTAH

  UT       2      19−00818      McClellan v. Monsanto Company
